Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

2.  Claim limitations in claim 20 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.  Claims 1-9, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jourdan et al (US 6,505,293, cited in the IDS dated February 8th, 2021).

Regarding claim 1, Jourdan teaches an apparatus comprising:
execution circuitry to execute instructions, each instruction requiring an associated operation to be performed using one or more source operand values in order to produce a result value (Fig 2, 5:15-20, execution units 220);
issue circuitry to maintain a record of pending instructions awaiting execution by the execution circuitry (Fig 2, 5:14-32, scheduler 218 & instruction window buffer 216);
prediction circuitry to produce a predicted source operand value for a chosen pending instruction (6:55-7:11, value-matching cache associating values with physical registers);
optimization circuitry to detect an optimization condition for a chosen pending instruction when a source operand value is such that, having regard to the associated operation for the chosen pending instruction, the result value is known without performing the associated operation (Fig 2, 5:33-45, 6:55-7:21, identifier 224 optimizes instructions with known source values);
wherein the optimization circuitry is arranged in response to detection of the optimization condition to implement an optimization operation instead of causing the execution circuitry to perform the associated operation in order to execute the chosen pending instruction (6:55-71, perform immediate to register or register to register moves without executing instruction by remapping the logical registers to appropriate physical register containing an existing value).

Regarding claim 2, Jourdan teaches an apparatus as claimed in claim 1, wherein the chosen pending instruction provides a destination register identifier, and the optimization operation comprises committing the known result value to a register determined from the destination register identifier once the predicted source operand value is determined to be correct (5:32-45, 6:62-65, speculative identification & destination register remapping).

Regarding claim 3, Jourdan teaches an apparatus as claimed in claim 2, wherein:
each instruction is arranged to identify the one or more source operand values by providing associated source register identifiers; the chosen pending instruction provides a source register identifier for the source operand value predicted by the prediction circuitry that is the destination register identifier for an earlier instruction in a sequence of instructions to be executed by the execution circuitry; and the predicted source operand value for the chosen pending instruction is determined to be correct once the result value has been determined for the earlier instruction and matches the predicted source operand value (5:32-45, 6:55-7:16, 8:20-40, speculative identification & destination register remapping to source register or immediate value physical register identifier).

Regarding claim 4, Jourdan teaches an apparatus as claimed in claim 2, wherein the optimization circuitry is arranged to implement the optimization operation by causing the execution circuitry to write the known result value to the register determined from the destination register identifier (6:55-7:16).

Regarding claim 5, Jourdan teaches an apparatus as claimed in claim 2, wherein the apparatus supports speculative execution of the instructions by the execute circuitry out-of-order with respect to original program order of the instructions, further comprising: register rename circuitry to map architectural registers identified by register identifiers in instructions to physical registers within a set of physical registers, where the number of physical registers exceeds the number of architectural registers; and the optimization circuitry is arranged to implement the optimization operation by causing the register rename circuitry to perform a remapping so that the architectural register identified by the destination register identifier is mapped to a physical register containing the known result value (5:32-45, 6:55-7:16, 8:20-40, speculative identification & destination register remapping to source register or immediate value physical register identifier).

Regarding claim 6, Jourdan teaches an apparatus as claimed in claim 5, wherein the optimization circuitry is arranged to speculatively perform the remapping before the predicted source operand value is determined to be correct, and to then commit the remapping when the predicted source operand value has been determined to be correct (5:32-45, 6:55-7:16, 8:20-40).

Regarding claim 7, Jourdan teaches an apparatus as claimed in claim 6, wherein the remapping is used to trigger a further optimization operation for at least one dependent instruction that uses as a source operand the result value for the chosen pending instruction (7:16-21, dependent instruction mapping redirected).

Regarding claim 8, Jourdan teaches an apparatus as claimed in claim 7, wherein the at least one dependent instruction is a move instruction identifying as a source operand the result value for the chosen pending instruction, and the further optimization operation causes the register rename circuitry to perform a further remapping so that the architectural register identified by a destination register identifier for the move instruction is also mapped to the physical register containing the known result value (6:55-7:21 & 7:47-55, multiple physical register mappings).

Regarding claim 9, Jourdan teaches an apparatus as claimed in claim 1, wherein the associated operation for the chosen pending instruction operates on a plurality of source operand values, and the associated operation is such that the known result value is given by one of the source operand values when the predicted source operand value is a predetermined value (6:55-7:16).

Regarding claim 17, Jourdan teaches an apparatus as claimed in claim 1, wherein:
the optimization circuitry is further arranged to identify a dependent instruction in the issue queue that uses as a source operand the result value for the chosen pending instruction, and to identify as that source operand the known result value such that the issue circuitry considers that source operand to be available for the dependent instruction (7:16-21, dependent instruction mapping redirected & 8:21-41).

Claim 19 refers to a method embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 19.

Claim 20 refers to an alternate apparatus embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan in view of Van de Waerdt et al (US 2010/0050164, herein Van de Waerdt).

Regarding claim 10, Jourdan teaches an apparatus as claimed in claim 9.  Jourdan fails to teach wherein the predetermined value is 0.
Van de Waerdt teaches an apparatus wherein a predetermined value of an operand is 0 ([0032], r0 always contains “0”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jourdan and Van de Waerdt to utilize an explicit 0 value register.  While Jourdan does not explicitly state that one of the physical registers may be reserved to hold a 0 value or that the value-matching cache may identify 0 as a predetermined value, one of ordinary skill in the art would understand that many instruction sets typically include a dedicated zero-value register such as r0, as taught by Van de Waerdt.  As this physical register always contains a predetermined value, including it in the register remapping scheme taught by Jourdan would be an obvious means of always providing a commonly used value to the processing pipeline.  As the combination would merely entail combining known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

Regarding claim 15, Jourdan teaches an apparatus as claimed in claim 9.  Jourdan fails to teach wherein the predetermined value is 1.
Van de Waerdt teaches an apparatus wherein a predetermined value of an operand is 1 ([0032], r1 always contains “1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jourdan and Van de Waerdt to utilize an explicit 1 value register.  While Jourdan does not explicitly state that one of the physical registers may be reserved to hold a 1 value or that the value-matching cache may identify 1 as a predetermined value, one of ordinary skill in the art would understand that many instruction sets typically include dedicated value registers such as r0 and r1, as taught by Van de Waerdt.  As this physical register always contains a predetermined value, including it in the register remapping scheme taught by Jourdan would be an obvious means of always providing a commonly used value to the processing pipeline.  As the combination would merely entail combining known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

5.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jourdan in view of Chang (US 2016/0371093).

Regarding claim 18, Jourdan teaches an apparatus as claimed in claim 1, wherein the optimization circuitry is arranged to assess presence of the optimization condition so as to enable the optimization operation to be applied where the predicted source operand value is such that, having regard to the associated operation for the chosen pending instruction, the result value is known without performing the associated operation (6:55-7:16).

Jourdan fails to teach wherein the execute circuitry is arranged to perform vector processing operations in a plurality of lanes of parallel processing, the optimization circuitry to asses each lane.
Chang teaches an apparatus comprising execution circuitry arranged to perform vector processing operations in a plurality of lanes of parallel processing ([0005-0006], [0028], vector lane processing) and optimization circuitry arranged to assess presence of an optimization condition for each lane ([0005], [0031-0032], [0039-0040], detect the use of a same source operand across multiple lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jourdan and Chang to utilize the source operand value prediction technique in a vector processing environment.  While Jourdan does not disclose explicit details of the execution units, one of ordinary skill in the art would understand that vector processing is a routine and conventional aspect of the microprocessor art, and utilizing source operand value prediction such as the type described by Chang may allow for the same optimizations in Jourdan’s out-of-order processor to be effective in a vector processing environment.  As the combination would merely entail combining known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
6.  Claims 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references fail to teach wherein the predicted source operand to be provided from a known result value is the source operand value to be provided to a multiply instruction, or a multiply-accumulate or addition/subtraction instruction as required by the claims which depend upon claims 10 and 15, as Jourdan discloses the optimization condition being utilized for move instructions rather than the more complex arithmetic instructions disclosed in claims 11-14 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Branscome (US 2017/0075689) discloses a processor for predicting predicate source operands of conditional instructions.
Irwin (US 2014/0047221) discloses a processor for forgoing the use of operands representing an immediate value of zero.
Williams (US 2013/0339671) discloses a processor for predicting memory dependencies in source operands.
Takamura (US 2002/0138236) discloses a processor for predicting values for execution results based on a value history table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182